Case 09-12806-MFW   Doc 696-3   Filed 03/02/21   Page 1 of 2




              EXHIBIT “A”
                                                               Case 09-12806-MFW                               Doc 696-3               Filed 03/02/21                 Page 2 of 2


Meridian Automotive Systems, Inc.
Bankruptcy Case No. 09‐12806‐MFW
Proposed Allocation


                                                              Meridian Automotive          Meridian Automotive Angola   Meridian Automotive       Meridian Automotive Detroit Meridian Automotive Grand    Meridian Automotive Heavy
                                                                 Systems, Inc.                   Operations, Inc.     Composites Operations, Inc.       Operations, Inc.       Rapids Operations, Inc.       Truck Operations, Inc.
                                                                    #09‐12806                      #09‐12807                   #09‐12808                  #09‐12810                  #09‐12812                    #09‐12813                Total
Total Payments During Preference Period By Debtor                         $47,153,654.71                 $754,431.29              $14,274,319.39                $876,718.45               $4,705,132.19                $2,091,198.36    $69,855,454.39

Settlement Allocation Based on Perecentage Per Payments                           67.50%                       1.08%                       20.43%                     1.26%                       6.74%                        2.99%          100.00%

Settlement Proceeds to be Allocated by Debtor                              $3,028,593.62                   $48,457.50                $916,654.34                  $56,533.75                 $302,410.68                  $134,155.48    $4,486,805.37


Costs to be Allocated
Preferences Costs Allocated to Debtor Based on Percentage Per Payments:
            Cozen O'Connor                                                  $627,593.39                   $10,041.49                 $189,951.60                 $11,715.08                  $62,666.36                   $27,800.06      $929,767.98
            Miller Coffey Tate, LLP                                         $498,541.16                    $7,976.66                 $150,891.79                  $9,306.10                  $49,780.26                   $22,083.53      $738,579.50
            Bifferato LLC                                                     $1,191.71                       $19.07                     $360.69                     $22.25                     $118.99                       $52.79        $1,765.50
            C&W Consultants                                                  $33,320.36                      $533.12                  $10,084.96                    $621.98                   $3,327.10                    $1,475.97       $49,363.49
            Invotex Group                                                    $13,471.40                      $215.55                   $4,077.34                    $251.47                   $1,345.14                      $596.73       $19,957.63
            JNR Adjustment Co                                                 $1,721.25                       $27.53                     $520.97                     $32.13                     $171.87                       $76.25        $2,550.00
            Ciardi Ciardi and Astin PC                                       $48,226.14                      $771.62                  $14,596.45                    $900.22                   $4,815.47                    $2,136.24       $71,446.14
            McElroy Deutsch Mulvaney & Carpenter LLP                        $125,342.30                    $2,005.48                  $37,936.94                  $2,339.72                  $12,515.66                    $5,552.20      $185,692.30
            Pepper Hamilton LLP                                                 $716.38                       $11.46                     $216.82                     $13.37                      $71.53                       $31.73        $1,061.29
            Womble Carlyle Sandridge & Rice LLP                              $25,946.66                      $415.15                   $7,853.19                    $484.34                   $2,590.82                    $1,149.34       $38,439.50

Asset Sale Costs in connection with NY Property:
             Cozen O'Connor                                                                                                           $68,806.69                                                                                           $68,806.69
             Miller Coffey Tate LLP                                                                                                   $12,874.50                                                                                           $12,874.50
            Total Allocated Costs by Debtor                                $1,376,070.75                  $22,017.13                 $498,171.94                 $25,686.66                 $137,403.20                   $60,954.84     $2,120,304.52

Net Amount Allocated to Debtors                                            $1,652,522.87                  $26,440.37                 $418,482.40                 $30,847.09                 $165,007.48                   $73,200.64     $2,366,500.85
